DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that the term “sub-oxide” is provided with a special definition that controls interpretation of a “sub-oxide”.  As detailed in ¶ [0027] of the instant specification, a sub-oxide is any metal complex where the oxidation state of the metal is greater than 0 and less than the oxidation state of the metal in its fully oxidized form (i.e. highest oxidation state). For example, in the case of suboxides of tungsten, any tungsten complex/compound that has the tungsten in an oxidation state of less than +6 and greater than 0 is a sub-oxide of tungsten.

The Examiner also notes that the claims require that the average oxidation state of the metal sub-oxide film is in the range between an oxidation state of 0 and the average metal oxidation state of the metal oxide. While no standard is recited in the instant specification of what is considered an “average”, in light of the plain meaning of the term average, the Examiner interprets the term “average metal oxidation state” to indicate the central characteristic oxidation state of a given film that may not necessarily have a uniform composition, but can have e.g. a sub-oxide film that can have regions with different oxidation states. In the case of uniform films, no conflict is presented as the average values would match the nominal value in uniform films.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 3, 6 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 11131015 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3, 6, 7; patent claim 15 discloses the steps of providing a substrate with a substrate surface with at least one feature formed therein, the at least one feature extending a distance into the substrate from the substrate surface and having a sidewall and bottom; forming a tungsten-containing film on the substrate surface and in the at least one feature; removing the tungsten-containing film from the substrate surface outside of the at least one feature; and then subsequently oxidizing the tungsten-containing film to form a tungsten oxide pillar [perpendicular self-aligned structure].  It is clear that all the elements of the application claims 1, 3, 6, 7 are to be found in patent claims 1 – 20 (as the application claims 1, 3, 6, 7 fully encompasses patent claims 1 – 20).  The difference between the application claims 1, 3, 6, 7 and the patent claims 1 – 20 lies in the fact that the patent claim includes many more elements In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since application claims 1, 3, 6, 7 is anticipated by claim 1 – 20 of the patent, it is not patentably distinct from claims 1 – 20 of the patent.
Regarding claims 2 and 8 – 9, while the patent claims do not disclose the ranges of tungsten to oxygen ratio of the metal-suboxide film, the patent claims do describe embodiments that disclose an overlapping range of oxidation states.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claims 4 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. U.S. Patent No. US 11131015 B2 in view of Meikle et al. US 5,691,235 (hereafter “Meikle”). 
Regarding claims 4 and 5, the patent claims do not expressly teach that the metal-suboxide film may comprise e.g. a metal nitride.
	Meikle, directed to methods of depositing tungsten nitride for electrodes such as capacitor electrodes, gate electrodes and for filling vias (Abstract) discloses that tungsten and tungsten nitride are both suitable materials for filling vias for forming electrodes and conductive layers in features (col 3 lines 30 – 45). 
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 15; the claims recite within their preambles that they are a “method of producing a self-aligned structure”. The claims further then recite in their “oxidizing…” step to “oxidizing the metal-sub-oxide film to form a self-aligned structure of metal oxide”. As recited, it is unclear whether the limitation “self-aligned structure” is the same or different from “self-aligned structure of metal oxide”; thus there 

Claims 10, 15 and claims dependent on claims 10 and 15  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of potential allowable subject matter:  
Regarding claims 10 and 15 and claims dependent on claims 10 and 15, should the intention be that the recited “self-aligned structure” is one and the same as the recited “self-aligned structure of metal oxide”, the prior art of record does not teach and does not reasonably suggest the recited method of producing a self-aligned structure, and particularly the steps of forming a “metal sub-oxide film”; removing the metal sub-oxide film from the substrate surface outside of the at least one feature; and oxidizing the metal sub-oxide film to form a self-aligned structure of metal oxide that expands from the at least one feature. The closest prior art, made of record, to the claims are Jeong et al. US2013/0241037 A1 (hereafter “Jeong”), Hirota US 2011/0028002 (hereafter “Hirota”) and Choi et al. US 8575753 B2 (hereafter “Choi”).
Jeong, the closest prior art of record, is directed to methods of fabricating semiconductor devices utilizing a metal pattern (Abstract). Jeong discloses a method, as shown in Figures 1A to 1I comprising: providing a semiconductor substrate with dielectric interlayer having an opening with a sidewall and bottom [at least one feature 
Hirota, directed to forming semiconductor devices, discloses that metal nitride films of a thickness of 3 nm or less can be oxidized into metal oxide films (Abstract). However, Hirota’s method is directed to forming a stack of metal oxide films over a substrate, and does not fairly teach that the sequence of nitriding and then subsequent 
	Choi mirrors Jeong in disclosing a process that forms an expanded self-aligned structure (Abstract; Fig. 1). However, Choi does not expressly teach and does not reasonably suggest the step of oxidizing a sub-oxide film to produce the expanded self-aligned structure, but rather expands from a metal pattern (col 1 line 45 – col 2 line 65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717